Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Iris Sapp Gantt, a pro se civil litigant, appeals the district court’s order dismissing Gantt’s civil action for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. See Durden v. United States, 736 F.3d 296, 300 (4th Cir.2013) (stating that dismissals for lack of subject matter jurisdiction are reviewed de novo). Accordingly, we affirm for the reasons stated by the district court. See Gantt v. Morgan, No. 1:12-cv-01123-TDS-JLW (M.D.N.C. Sept. 4, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.